PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 20-1192


KATHERIN ESCARLETH MEJIA-VELASQUEZ, a/k/a Katherin Esarleth Mejia-
Velasquez,

                   Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                   Respondent.


                                     No. 20-1628


KATHERIN ESCARLETH MEJIA-VELASQUEZ, a/k/a Katherin Esarleth Mejia-
Velasquez,

                   Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                   Respondent.


On Petitions for Review of Orders of the Board of Immigration Appeals.


Argued: December 8, 2021                                  Decided: February 15, 2022


Before NIEMEYER, MOTZ, and RICHARDSON, Circuit Judges.
Decisions affirmed and petitions for review denied by published opinion. Judge Niemeyer
wrote the opinion, in which Judge Richardson joined. Judge Motz wrote a dissenting
opinion.


ARGUED: Evelyn Rose Griggs Smallwood, HATCH ROCKERS IMMIGRATION,
Durham, North Carolina, for Petitioner. Rachel Louise Browning, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent. ON BRIEF: Jeffrey
Bossert Clark, Acting Assistant Attorney General, Jessica E. Burns, Senior Litigation
Counsel, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.




                                          2
NIEMEYER, Circuit Judge:

       Katherin Mejia-Velasquez, a native and citizen of Honduras who entered the United

States without inspection in February 2016, applied for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). Because Mejia-Velasquez

failed to produce biometrics (such as her photograph, fingerprints, and signature) in support

of her application, after having been warned of the consequences of failing to do so, the

immigration judge (“IJ”) deemed her application abandoned pursuant to 8 C.F.R.

§§ 1003.47(c) and 1208.10 and ordered her removed to Honduras.               The Board of

Immigration Appeals (“BIA”) affirmed in a decision dismissing her appeal.

       In her petition for review, Mejia-Velasquez contends that the BIA’s decision should

be vacated and her case remanded for consideration of her application on the merits. She

argues mainly that she did not receive sufficient notice that she was required to provide

biometrics, as specified in 8 C.F.R. § 1003.47(d), and that the BIA’s decision upholding

the notice given in this case relied on its erroneous decision in Matter of D-M-C-P-, 26 I.

& N. Dec. 644 (BIA 2015), which misinterpreted the regulation by eclipsing a portion of

its requirements. Spelling out the distinction between what the decision in Matter of D-M-

C-P- held § 1003.47(d) to require and what the regulation actually requires, she argues that

Matter of D-M-C-P- should be given no deference, noting that § 1003.47(d) is

unambiguous and, in any event, the decision is not a reasonable interpretation of the

regulation. See Kisor v. Wilkie, 139 S. Ct. 2400, 2415–16 (2019). Therefore, she

concludes, the BIA erred in relying on Matter of D-M-C-P-.



                                             3
       While we agree with Mejia-Velasquez that Matter of D-M-C-P- is not entitled to

Kisor deference, we conclude that the record demonstrates that she received notice that

substantially complied with the requirements of § 1003.47(d). Accordingly, we affirm the

BIA’s decision and deny her petition for review. We also deny her subsequent petition for

review of the BIA’s refusal to grant her motion for reconsideration of its decision.


                                             I

       After Mejia-Velasquez entered the United States without inspection, she filed an I-

589 application for asylum, withholding of removal, and protection under CAT, claiming

that she and other members of her family had been the victims of physical harm due to

their membership in a particular Honduran political party, as well as their affiliation with

a family member who was elected mayor of the family’s hometown as a member of that

same party.

       On February 7, 2017, she appeared with counsel before an IJ in Charlotte, North

Carolina, at a master calendar hearing. As typical of such hearings, the IJ confirmed

preliminary matters contained in Mejia-Velasquez’s application with Mejia-Velasquez and

her counsel, conceding removability, designating Honduras as her destination in the event

of removal, confirming Spanish as her “best language,” and clarifying her address. The IJ

also scheduled an “individual hearing” for March 12, 2018, and warned counsel that

documents not submitted before 15 days of that date would be “deemed waived or

abandoned.” The IJ then said:

       And, finally, [the Department of Homeland Security counsel] is serving your
       client with biometrics instructions. Make sure she has her fingerprints taken

                                             4
      by the time of her individual hearing. If she doesn’t have her fingerprints
      done and completed by that day, I’m going to — deny her application for
      lack of completeness. Do you understand that?

Mejia-Velasquez’s counsel responded, “Yes, Your Honor.” While the transcript of the

hearing does not reflect it, the IJ also provided Mejia-Velasquez with a written notice

entitled “Fingerprint Warning” that he regularly distributed to applicants and which Mejia-

Velasquez does not dispute having received. The Fingerprint Warning provided:

       The Department of Homeland Security [“DHS”] has provided Respondent
       with instructions to provide his or her fingerprints and biographical
       information to the DHS as part of their Form I-589 (Application for Asylum
       and for Withholding of Removal) filed with the Court. Respondent shall
       submit his or her fingerprints and other biographical information to the DHS
       for all required identity, law enforcement, or security investigations in
       accordance with these instructions. 8 C.F.R. § 1003.47(b). Failure by
       Respondent to follow these instructions and submit the required information
       before their scheduled individual hearing will constitute abandonment of
       Respondent's Form I-589 application. 8 C.F.R § 1003.47(c); Matter of D-M-
       C-P-, 26 I&N Dec. 644, 649 (BIA 2015). If Respondent’s Form I-589
       application is abandoned, the DHS may request that the Court deny
       Respondent’s claims for asylum, withholding of removal, and protection
       under the United Nations Convention Against Torture.                8 C.F.R
       § 1003.47(d).

       You must have your fingerprints taken within 45 DAYS of today’s date in
       order to provide DHS with sufficient time to process your prints.

       Pursuant to the schedule established, Mejia-Velasquez (now represented by new

counsel) appeared before the same IJ on March 12, 2018, for her individual hearing. When

the IJ was informed that Mejia-Velasquez had not provided the DHS with her biometrics,

the IJ sought confirmation of that fact from her counsel who, after consulting with Mejia-

Velasquez, confirmed that the information was “accurate.” The IJ then said:

       On February 7th, 2017, I gave her a fingerprint warning and the Government
       served biometric instructions on her. Advised her that she was going to be

                                            5
       required to take her fingerprint[s] — as part of her application process and,
       if she didn’t, that, that would lead to an incomplete asylum application.
       That’s a part of the asylum regulations.

When the government moved to pretermit Mejia-Velasquez’s application for immigration

relief because of her failure to provide biometrics, the IJ stated that he was going to grant

the motion and would send out an order doing so. At the conclusion of the hearing, the IJ

asked Mejia-Velasquez’s counsel, “Is there anything else before we adjourn?” Counsel

replied, “No, Your Honor.”

       On March 12, 2018, the IJ issued his order granting the government’s motion to

pretermit Mejia-Velasquez’s application. He found that, during the February 7, 2017

master calendar hearing, Mejia-Velasquez had “received notice and instructions on how to

submit her fingerprints and biometrics” and that she had also been advised, “through

counsel, of the consequences for failure to comply” with those instructions by the relevant

deadline. He found that Mejia-Velasquez “did not timely submit the required biometrics”

and that she had not presented sufficient evidence that her failure to do so “was the result

of good cause.” As a consequence, he found that “no good cause exists for a continuance”

of Mejia-Velasquez’s proceedings. Accordingly, the IJ held that Mejia-Velasquez had, by

virtue of 8 C.F.R. §§ 1003.47(c) and 1208.10, “abandoned her Form I-589 application” for

relief and ordered that she be removed to Honduras.

       On appeal to the BIA, Mejia-Velasquez challenged the IJ’s order on the grounds

that the IJ had erred in failing to “consider the reasons [for her] failure to submit her

fingerprints” and to “give [her] an opportunity . . . to explain herself.” She claimed that

she did, in fact, have a “good and legitimate cause” for not complying with the biometrics

                                             6
requirements — namely, that she was not properly informed of those requirements because

the IJ did not direct the courtroom translator to translate into Spanish the relevant oral and

written instructions. Nor did her previous counsel “tell her about the fingerprints and the

consequences of not submitting them.”

       The BIA agreed with the IJ’s conclusion that Mejia-Velasquez’s failure to timely

comply with the biometrics requirements “warrant[ed] a determination that [she]

abandoned her application,” and by an order dated January 22, 2020, it dismissed Mejia-

Velasquez’s appeal. Relying on its earlier interpretation of § 1003.47(c) and (d) in Matter

of D-M-C-P-, the BIA concluded that Mejia-Velasquez “was provided adequate notice and

instructions on how to submit her fingerprints and biometrics information and was

specifically advised of the consequences of a failure to comply with such instructions by

the established deadline.” The BIA dismissed as “unavailing” her argument regarding the

IJ’s failure to provide for a Spanish translation of the biometrics instructions, reasoning

that it was “incumbent upon [her] counsel” to ensure that she understood the instructions.

       Following the BIA’s decision, Mejia-Velasquez simultaneously filed a motion for

reconsideration with the BIA and a petition for review in this court. In her motion for

reconsideration, she identified three categories of error in the BIA’s decision, arguing

(1) that the BIA had erred in upholding the IJ’s determination that she had abandoned her

application; (2) that the BIA had not responded to her argument on appeal that the IJ had

failed to provide her with an opportunity to show “good cause” for not complying with the

biometrics requirements; and (3) that the BIA’s analysis of the IJ’s decision-making had



                                              7
improperly required her to show prejudice and was marred by impermissible and “clearly

erroneous” factfinding.

       The BIA denied her motion for reconsideration on May 27, 2020, concluding that

she “fail[ed] to identify any errors of fact or law in [its] prior decision or an argument or

aspect of the case that was overlooked.” Mejia-Velasquez then filed another petition in

this court to review the BIA’s denial of her motion for reconsideration.

       On Mejia-Velasquez’s motion, we entered an order dated June 8, 2020,

consolidating her two petitions for review.


                                              II

       For her principal argument, Mejia-Velasquez contends that she was improperly

advised of her obligation to provide biometrics, as required by 8 C.F R. § 1003.47(d), and

that the BIA’s holding to the contrary was based on its own flawed interpretation of

§ 1003.47(d) in Matter of D-M-C-P-, 26 I. & N. Dec. 644 (BIA 2015). She explains that

while § 1003.47(d) requires that the DHS (1) “notify the [applicant] of the need to provide

biometrics and other biographical information,” (2) “provide a biometrics notice,” and

(3) provide “instructions to the [applicant] for such procedures,” the BIA’s decision in

Matter of D-M-C-P- holds that only requirements (1) and (3) need be fulfilled. As a

consequence, she argues, that decision is not entitled to deference under Auer v. Robbins,

519 U.S. 452 (1997), and Kisor v. Wilkie, 139 S. Ct. 2400 (2019). And because the BIA

erroneously concluded that the DHS’s duties were satisfied by only complying with

requirements (1) and (3), she reasons that she cannot be deemed to have abandoned her


                                              8
I-589 application for asylum and other relief. She also suggests that the BIA’s erroneous

interpretation of § 1003.47(c) and (d) is not simply a technical oversight but that it has led

to consequences more far-reaching, as hers in this case demonstrate.

       Under the practice authorized by Matter of D-M-C-P-, the DHS provides applicants

at a hearing only with instructions for providing biometrics and not a written notice of the

biometrics requirement. Mejia-Velasquez argues that not providing the written notice at

the hearing, which apparently was the process that the DHS followed, imposes the risk that

the DHS could fail to give the applicant any written biometrics notice, for which the

applicant would then be held responsible. She explains that under the DHS’s process, as

described in the instructions that the DHS provides to applicants at the hearing, once an

applicant files a copy of the first three pages of the applicant’s I-589 application and other

required documents with the “USCIS [United States Citizenship and Immigration Services]

Nebraska Service Center,” the Center will send the applicant an “ASC [Application

Support Center] notice,” which contains “instructions for each person to appear for an

appointment at a nearby ASC for collection of biometrics (such as [the applicant’s]

photograph, fingerprints, and signature).” The instructions note further that if the applicant

does not receive the ASC notice, the applicant should call a designated telephone number.

Mejia-Velasquez argues that this process is “onerous” and “complicated,” and it “makes

the applicant responsible for DHS’s failures with devastating results.” Nonetheless, she

asserts (in a contention first made in her motion for reconsideration before the BIA) that

she, in fact, submitted the required documents to the Nebraska Service Center prior to her



                                              9
master calendar hearing but did not receive an ASC notice. She makes no claim, however,

that she called the designated phone number, as required by the instructions.

       At bottom, Mejia-Velasquez urges that we vacate the BIA’s decision and remand

her case for consideration of her application on the merits.

       While the government recognizes that the BIA relied on Matter of D-M-C-P-, it

contends that Matter of D-M-C-P- did not purport to construe the regulation but rather

“simply considered whether the [IJ] in that case had fulfilled his obligation of setting a time

limit before declaring the petitioner’s application abandoned.” And at oral argument, the

government contended additionally that, in any event, the “Fingerprint Warning” that the

IJ provided to Mejia-Velasquez at the February 7, 2017 master calendar hearing constituted

“a biometrics notice” for purposes of § 1003.47(d).

       We begin with the text of § 1003.47(d), which provides:

       At any hearing at which a respondent expresses an intention to file or files an
       application for relief for which [biometrics are required] . . . DHS shall notify
       the respondent of the need to provide biometrics and other biographical
       information and shall provide a biometrics notice and instructions to the
       respondent for such procedures. The immigration judge shall specify for the
       record when the respondent receives the biometrics notice and instructions
       and the consequences for failing to comply with the requirements of this
       section.

8 C.F.R. § 1003.47(d). This regulation thus requires that, at the relevant hearing, the DHS

(1) “notify” the applicant of the need to provide biometrics, (2) “provide” the applicant

with “a biometrics notice,” and (3) “provide” the applicant with “instructions” for

providing biometrics. Construing this regulation in Matter of D-M-C-P-, however, the BIA

held that the IJ must, on the record:


                                              10
       (1) ensure that the DHS has advised the applicant of the need to provide
       biometrics and other biographical information and has furnished the
       appropriate instructions; (2) inform the applicant of the deadline for
       complying with the requirements of which he has been notified; and
       (3) inform the applicant of the consequences of noncompliance, including
       the possibility that the application will be deemed abandoned and dismissed,
       unless the failure to comply resulted from good cause.

Matter of D-M-C-P-, 26 I. & N. Dec. at 648–49 (emphasis added). Thus, with respect to

the regulation’s three requirements, the BIA’s interpretation in Matter of D-M-C-P-

requires the DHS to satisfy only the first and the third, omitting the requirement that it

provide “a biometrics notice.”

       In this case, the BIA concluded that, because the DHS had provided Mejia-

Velasquez with all of the information required by Matter of D-M-C-P-, the DHS had

satisfied the requirements of § 1003.47(d), as well. On this basis, it deemed Mejia-

Velasquez’s application abandoned. As the BIA said, she “was provided adequate notice

and instructions on how to submit her fingerprints and biometrics information and was

specifically advised of the consequences of a failure to comply with such instructions by

the established deadline.”

       We agree with Mejia-Velasquez on two points that she makes. First, we agree that

the regulation is unambiguous as to the three requirements specified — oral notification, a

biometrics notice, and instructions.   We also agree that Matter of D-M-C-P-, when

construing the regulation, omitted the requirement for providing applicants with “a

biometrics notice.”

       In suggesting that Matter of D-M-C-P- adequately summarized the regulation, the

government diminishes the distinction between orally notifying an applicant of

                                            11
requirements and providing the applicant with a written notice. And in doing so, it

misreads the regulation by suggesting that both requirements are essentially the same.

First, as a matter of a straightforward reading, we conclude that “a biometrics notice”

means a tangible, written notice. We deduce that from the fact that the regulation includes

both the requirement that DHS “notify” the applicant and the requirement that it provide

the applicant with “a biometrics notice.” Moreover, “biometrics notice” is preceded by an

article, suggesting a tangible, written notice. See, e.g., Merriam-Webster’s Collegiate

Dictionary 848 (11th ed. 2020) (defining “notice” when coupled with the indefinite or

definite article to mean “a written or printed announcement”). By collapsing the DHS’s

obligation to “notify” and to “provide a biometrics notice,” the government’s interpretation

effectively eliminates one of the three requirements imposed by § 1003.47(d), which in

turn has led to the DHS’s current procedures.

       Accordingly, the BIA’s interpretation of § 1003.47(d) in Matter of D-M-C-P- is not

entitled to deference under Kisor for at least two reasons. First, the regulation is not

“genuinely ambiguous” with respect to these requirements, as required by Kisor. 139 S.

Ct. at 2415. Second, even if the regulation was ambiguous, the BIA’s interpretation is not

a reasonable one because it fails to account for a distinct requirement in the regulation —

the requirement that the DHS provide an applicant with “a biometrics notice.” See id. at

2415–16.

       The government’s alternative argument that Matter of D-M-C-P- did not purport to

construe § 1003.47 is also untenable. The analysis contained in Matter of D-M-C-P- quotes

extensively from § 1003.47(c) and (d), see 26 I. & N. Dec. at 648, and expressly provides

                                            12
requirements to “ensure that an asylum applicant receives proper notice of the biometrics

requirements” articulated in § 1003.47, id. at 648–49. Thus, the decision’s discussion of

§ 1003.47(c) and (d) was clearly an effort to construe the regulation applicable here, as

indeed the BIA recognized when it relied on that decision in deeming Mejia-Velasquez’s

application abandoned.

      But the government’s final argument fares better. The government contended at

oral argument that regardless of whether Matter of D-M-C-P- properly interprets

§ 1003.47, Mejia-Velasquez actually received a biometrics notice in this case because one

was provided to her by the IJ at her February 7, 2017 master calendar hearing. That

document, entitled “Fingerprint Warning,” contained all the information that could

reasonably be contemplated by the regulation’s requirement of “a biometrics notice.” The

Fingerprint Warning included notice that “Respondent shall submit his or her fingerprints

and other biographical information to the DHS for all required identity, law enforcement,

or security investigations in accordance with [the provided] instructions.      8 C.F.R.

§ 1003.47(b).” It warned of the consequences for failing to do so, providing, “Failure by

Respondent to . . . submit the required information before their scheduled individual

hearing will constitute abandonment of Respondent’s Form I-589 application. . . . [And]

the DHS may request that the Court deny Respondent’s claims for asylum, withholding of

removal, and protection under the United Nations Convention Against Torture. 8 C.F.R

§ 1003.47(d).”   Finally, it set a deadline, requiring that Mejia-Velasquez have her

“fingerprints taken within 45 DAYS of today’s date in order to provide DHS with sufficient



                                           13
time to process your prints.” We conclude that the content of this document was sufficient

to constitute “a biometrics notice.”

       It is true that the Fingerprint Warning was provided to Mejia-Velasquez by the IJ,

whereas the regulation requires that “a biometrics notice” be provided by the DHS. But

we conclude that the IJ’s provision of this notice constituted substantial compliance with

the regulation. All doubt would surely be eliminated if the DHS were to formulate its own

biometrics notice and routinely provide it to each applicant at the applicant’s first hearing.

And we see no reason, moreover, why the DHS could not include the instructions for

providing biometrics in that notice, thereby giving the applicant only one document.

Nonetheless, it is apparent that the IJ’s provision of the Fingerprint Warning in this case

satisfied the essential purpose of the regulation.

       The dissent contends that the provision of the Fingerprint Warning did not constitute

substantial compliance with the regulation, maintaining that “‘a biometrics notice’ must

mean a document that provides a date and time to have one’s biometrics collected.” Infra

at [31]. Not only does the dissent’s conclusion lack any support from the text of § 1003.47

or any other regulation, it makes no sense. In particular, the dissent fails to explain how

the biometrics notice given to the applicant at her initial hearing must include the date and

time for her biometrics appointment when the applicant is, at the same time, given

instructions explaining the steps necessary to obtain that appointment. Thus, while the

dissent recognizes that the applicant must be provided with both a biometrics notice and

instructions at the hearing, the dissent finds the biometrics notice deficient because it does

not contain the date and time of the appointment that was to be obtained by following the

                                              14
instructions. The dissent’s position is, in short, a logical impossibility. The fact remains

that the biometrics notice given to Mejia-Velasquez provided her with all the information

that could be expected from such a notice, especially when the notice is accompanied by

instructions for obtaining an appointment to actually provide the biometrics.

       In sum, while we conclude that Matter of D-M-C-P- is not a reasonable

interpretation of the requirements imposed by § 1003.47(d), we do conclude that the

requirement of § 1003.47(d) to provide “a biometrics notice” was in fact substantially

complied with in this case.


                                             III

       Mejia-Velasquez contends further, however, that the biometrics notice required by

§ 1003.47(d) must come in the form of an “appointment notice” from the USCIS

Application Support Center that schedules applicants’ appointments for providing

biometrics. In support of this contention, she points to language from the regulatory

preamble to a 2005 interim rule and request for comment issued by the Department of

Justice’s Executive Office for Immigration Review.          See Background and Security

Investigations in Proceedings Before Immigration Judges and the Board of Immigration

Appeals, 70 Fed. Reg. 4743-01 (Jan. 31, 2005). In that preamble, the Department explained

the process established by § 1003.47 as follows:

       Upon the applicant’s filing of an application for relief with the immigration
       court . . . DHS will provide the alien with a standard biometrics appointment
       notice prepared by an appropriate DHS office. . . . The DHS fingerprint
       notice will be hand-delivered to the alien by DHS and . . . must contain at
       least the alien registration number, receipt number (if any), name, and the
       form number pertaining to the relief being sought for each person listed. . . .

                                             15
       The immigration judge shall specify for the record when the respondent
       receives the notice and the consequences for failing to comply with
       biometrics processing.

Id. at 4746 (emphasis added). Mejia-Velasquez contends that this preamble’s reference to

a “standard biometrics appointment notice” clarifies the nature of the “biometrics notice”

called for in § 1003.47(d). And she argues that this understanding is bolstered by the

DHS’s own “interchangeable use” of the terms “biometrics notice,” “ASC notice,” and

“fingerprint notice.”

       While this argument might support her criticism of the DHS’s current practice, it

does not substantially advance her position that § 1003.47(d) was not satisfied at her

February 2017 hearing. To be sure, the preamble does indicate that the notice should

include some personalized information from the alien’s application. But, to the extent there

is a conflict between the preamble and the regulation, the regulation must control because

a preamble cannot be read to require more than the regulation requires. See Wyo. Outdoor

Council v. U.S. Forest Serv., 165 F.3d 43, 53 (D.C. Cir. 1999) (noting that a regulatory

preamble “does not ‘control’ the meaning of the regulation”); Peabody Twentymile Mining,

LLC v. Sec’y of Lab., 931 F.3d 992, 998 (10th Cir. 2019) (“[W]hile the preamble can inform

the interpretation of the regulation, it is not binding and cannot be read to conflict with the

language of the regulation itself”).

       Thus, notwithstanding the language in the regulatory preamble that Mejia-

Velasquez cites, we adhere to the language of the regulation itself and conclude that the

Fingerprint Warning that she received at the February 7, 2017 hearing substantially

complied with the regulation’s requirement of “a biometrics notice.”

                                              16
                                                IV

          Finally with respect to her first petition for review, Mejia-Velasquez contends that

even if she were provided with a biometrics notice satisfying § 1003.47(d), the IJ

nonetheless erred in deeming her I-589 application for relief abandoned and the BIA

likewise erred in affirming that conclusion and dismissing her appeal.              She makes

essentially three arguments, none of which we find persuasive.


                                                A

          First, she contends that the IJ and the BIA erred, as a matter of law, in relying on 8

C.F.R. § 1003.31(c) as a basis for pretermitting her application. That provision grants an

IJ the authority to “set and extend time limits for the filing of applications and related

documents” and states that “[i]f an application or document is not filed within the time set

by the [IJ], the opportunity to file that application or document shall be deemed waived.”

8 C.F.R. § 1003.31(c) (emphasis added). She argues, however, that that section is not

applicable here because biometrics are not an “application or document,” as addressed in

§ 1003.31(c), and therefore that the IJ and the BIA legally erred in relying on it.

          While both the IJ and the BIA did cite to § 1003.31(c) in the introductory portions

of their decisions, it is clear that they did not rely on that section, but rather on § 1003.47,

to deem her application abandoned and dismiss her appeal. For example, after noting that

the “failure . . . to provide biometrics . . . within the time allowed by the Immigration Judge

constitutes abandonment of the application” and citing § 1003.47(c) and (d), the BIA stated

that it

                                                17
       agree[d] with the Immigration Judge that the respondent’s failure to comply
       with the biometrics instructions she received on February 7, 2017, warrants
       a determination that the respondent abandoned her application for relief and
       protection from removal.

Notably, this analysis features no discussion about an “application or document” or a

“waiver” of her application. Rather, the BIA relied on Mejia-Velasquez’s failure to provide

biometrics as required and the consequential abandonment of her application for her failure

to do so, as explicitly addressed in § 1003.47(c) (providing that “[f]ailure to . . . comply

with the requirements to provide biometrics . . . constitutes abandonment of the

application”). The same approach was taken by the IJ who relied on both § 1003.47(c) and

8 C.F.R. § 1208.10 (providing that “[f]ailure to comply with processing requirements for

biometrics and other biographical information within the time allowed will result in

dismissal of [an immigration] application, unless the applicant demonstrates that such

failure was the result of good cause”) to hold that Mejia-Velasquez “abandoned her Form

I-589 application.” Mejia-Velasquez’s argument thus relies on a simple misreading of the

IJ and BIA’s decisions.


                                             B

       Second, Mejia-Velasquez argues that the IJ erred in failing to provide her with the

opportunity at her March 2018 individual hearing to show “good cause” for her failure to

provide biometrics information to the DHS. This argument fares no better.

       While § 1003.47(d) gives an applicant an affirmative defense of “good cause” for

her failure to provide biometrics, it does not require the IJ to ask her whether she has or

will be asserting the affirmative defense. Nonetheless, in this case, the IJ expressly gave

                                            18
Mejia-Velasquez, through her counsel, an opportunity to assert her defense by asking at

the end of the hearing, “Is there anything else before we adjourn?” Instead of presenting

her defense or at least noting it at that point, her counsel replied simply to the IJ’s question,

“No, Your Honor.”

       Notwithstanding the absence of any supporting language in the regulation, the

dissent asserts that “§ 1003.47 does require IJs to give applicants the opportunity to show

good cause, which the IJ failed to do here.” Infra at [35]. Not only is this proposition

novel in the context of any statute or regulation providing an affirmative defense, it finds

no support in the text of the regulation. The regulation simply announces that an applicant

has a good cause affirmative defense but does not establish any procedure for inviting the

applicant to make the defense.        Nonetheless, in this case, the IJ did invite Mejia-

Velasquez’s counsel to present “anything else before we adjourn,” which obviously would

include any affirmative defense he thought appropriate. As the record shows, however, he

stated that he had nothing else to present.


                                               C

       Finally, Mejia-Velasquez argues that at the February 7, 2017 master calendar

hearing, her due process rights were violated because neither the portion of the hearing

during which “she was given the biometrics instructions and warnings” nor the Fingerprint

Warning itself was translated into Spanish.

       To be sure, we have held that “a fair opportunity to be heard” may be lacking when

the government fails to translate for a non-English speaking alien information regarding


                                               19
the charges against her and her legal rights. United States v. Lopez-Collazo, 824 F.3d 453,

461–62 (4th Cir. 2016); see also Gandarillas-Zambrana v. B.I.A., 44 F.3d 1251, 1257 (4th

Cir. 1995) (“[A]n alien who does not understand English has the right to the services of a

translator at his deportation hearing in order to effectuate his right to present evidence and

cross-examine witnesses”). But “due process is flexible and calls for such procedural

protections as the particular situation demands.” D.B. v. Cardall, 826 F.3d 721, 743 (4th

Cir. 2016) (quoting Morrissey v. Brewer, 408 U.S. 471, 481 (1972)). And, in applying this

flexible approach in immigration proceedings involving non-English speaking applicants,

courts have considered such factors as whether the applicant is represented by counsel and

whether that counsel objected to any lack of translation. See Drobny v. I.N.S., 947 F.2d

241, 244 (7th Cir. 1991) (rejecting the argument that an alien’s due process rights were

violated by the lack of a translator at his deportation hearing due in part to the fact that the

alien’s attorney “did not object to the absence of an interpreter”); Mei Zi Cui v. Mukasey,

272 F. App’x 61, 62–63 (2d Cir. 2008) (summary order) (finding no due process violation

when, for a Chinese citizen whose native language was Korean, the deportation hearing

was translated into Mandarin Chinese because, inter alia, the alien’s attorney “failed to

object when the IJ announced at the beginning of the merits hearing that the official Court

interpreter would be speaking Mandarin”).

       These principles support the conclusion that the lack of translation at Mejia-

Velasquez’s master calendar hearing did not constitute a due process violation. The

hearing was devoted to the IJ’s confirmation of procedural and administrative details about

Mejia-Velasquez’s application and the establishment of a schedule and procedural rules

                                              20
for future proceedings and not to substantive matters of, for example, evidence presentation

or witness cross-examination.       And Mejia-Velasquez was represented by counsel

throughout. In this context, the IJ advised Mejia-Velasquez’s counsel of the biometrics

requirements and expressly instructed him to “[m]ake sure she has her fingerprints taken,”

to which counsel said, “Yes, Your Honor.” The combination of the master calendar

hearing’s procedural and administrative nature and Mejia-Velasquez’s representation by

counsel is sufficient, in our view, to satisfy the requirements of due process. See Khan v.

Ashcroft, 374 F.3d 825, 830 (9th Cir. 2004) (“We do not hold that due process never

requires that the [Government] provide a translation at a master calendar hearing . . . . For

purposes of this case, however, it is enough to say that Khan’s due process rights were not

violated by the failure to provide a translation at his master calendar hearing” (emphasis

added)).

       In sum, we conclude that the BIA did not err in affirming the IJ’s conclusion that

Mejia-Velasquez had abandoned her application.


                                             V

       In her second petition for review, Mejia-Velasquez challenges the BIA’s May 27,

2020 order denying her motion to reconsider its January 22, 2020 decision dismissing her

application. Such motions must “specify the errors of law or fact in the previous order and

shall be supported by pertinent authority.” 8 U.S.C. § 1229a(c)(6)(C). And we review the

BIA’s orders denying such motions for abuse of discretion, reversing only “if the Board




                                             21
acted arbitrarily, irrationally, or contrary to law.” Narine v. Holder, 559 F.3d 246, 249 (4th

Cir. 2009) (citation omitted).

       With this governing standard, we find no abuse of discretion here. The BIA

permissibly found that Mejia-Velasquez failed to identify any legal error, factual error, or

overlooked arguments in its January 22, 2020 decision.

                                       *      *      *

       For the foregoing reasons, the decisions of the BIA are affirmed, and Mejia-

Velasquez’s petitions for review are

                                                                                   DENIED.




                                             22
DIANA GRIBBON MOTZ, Circuit Judge, dissenting:

       Katherin Escarleth Mejia-Velasquez, a twenty-six-year-old native and citizen of

Honduras, asserts that, when she lived in her native country, a gang member connected to

a political opposition party physically and sexually abused her and her mother, stalked and

raped her sister, and murdered her uncle. Rather than remain in Honduras and risk

suffering more violence, Mejia-Velasquez entered the United States without authorization.

The following month, the Department of Homeland Security (“DHS”) initiated removal

proceedings against her. Mejia-Velasquez subsequently applied for asylum, withholding

of removal, and protection under the Convention Against Torture.              But before the

immigration judge (“IJ”) even addressed whether she had made viable claims for relief, the

IJ rejected all her claims on the basis of a single procedural point: she had failed to have

her fingerprints taken.

       Mejia-Velasquez does not deny that she failed to have her fingerprints taken. She

argues, however, that DHS failed to fulfill its own obligation to first provide her with a

biometrics notice setting a date and time to have her fingerprints taken. I agree that DHS

failed to fulfill that obligation and would thus grant the petition for review.

                                             I.

                                            A.

       Under 8 C.F.R. § 1003.47, DHS may require certain applicants for relief from

removal to submit biometrics — such as fingerprints, a photograph, or a signature — to

assist the Government in conducting background investigations on the applicant. If DHS

decides to require an applicant to submit biometrics, § 1003.47 first requires DHS to give

                                              23
notice to the applicant. The regulation states that “DHS shall notify the respondent of the

need to provide biometrics and other biographical information and shall provide a

biometrics notice and instructions to the respondent for such procedures.” 8 C.F.R.

§ 1003.47(d) (emphasis added). If an applicant subsequently fails to have her biometrics

collected, the IJ may deem her application for relief abandoned “unless the applicant

demonstrates that such failure was the result of good cause.” Id. § 1003.47(c), (d).

       In an apparent attempt to comply in part with the above notice obligations, one of

DHS’s agencies — the United States Citizenship and Immigration Services (“USCIS”) —

has published a document titled “Instructions for Submitting Certain Applications in

Immigration Court and for Providing Biometric and Biographic Information to U.S.

Citizenship and Immigration Services.” According to those instructions, to begin the

process of providing biometrics, applicants must mail three documents to USCIS’s

Nebraska Service Center: (1) a copy of the first three pages of their completed Form I-589

(their application for relief); (2) a copy of Form G-28 (a notice of appearance for the

applicant’s attorney or representative); and (3) a copy of the instructions themselves.

       Once the applicant has done so, the instructions explain that the applicant will

receive an Application Support Center (“ASC”) notice that “will indicate the individual’s

unique receipt number and will provide instructions . . . to appear for an appointment at a

nearby ASC for collection of biometrics.” The instructions further explain that an applicant

“must wait for and take” her ASC notice to her biometrics appointment. (emphasis added).

If an applicant does not receive an ASC notice within three weeks, the instructions direct

the applicant to call an 800 number.

                                            24
                                           B.

       Mejia-Velasquez followed USCIS’s instructions: her counsel mailed the three

required documents to the Nebraska Service Center. But when Mejia-Velasquez appeared

before the IJ for her master calendar hearing two weeks later, she had not received an ASC

notice. Neither Mejia-Velasquez nor the Government mentioned the missing ASC notice

to the IJ. On his own accord, the IJ told Mejia-Velasquez’s counsel in English that the

DHS attorney was “serving [Mejia-Velasquez] with biometrics instructions” and told

Mejia-Velasquez’s counsel to “[m]ake sure she has her fingerprints taken by the time of

her individual hearing.” But Mejia-Velasquez does not speak English, and she asserts that

her counsel failed to tell her about the IJ’s verbal instructions and the interpreter did not

translate them into Spanish.

       At the same hearing, the IJ also gave Mejia-Velasquez a generic form document in

English titled “Fingerprint Warning.” The document states that “Respondent shall submit

his or her fingerprints and other biographical information to the DHS. . . . Failure by

Respondent to follow these instructions . . . before their scheduled individual hearing will

constitute abandonment of Respondent’s [applications].” That document did not offer

Mejia-Velasquez a date and time for an appointment to have her fingerprints taken.

       By the time of her individual hearing the following year, Mejia-Velasquez still had

not received an ASC notice or had her fingerprints taken. 1 She appeared at that hearing



       1
         Mejia-Velasquez does not claim to have called the 800 number listed on USCIS’s
instructions. On appeal, her counsel notes that a USCIS employee has acknowledged that
calling the number “is not a fruitful option due to confidentiality issues.”
                                             25
with new counsel. At the hearing, the Government told the IJ that Mejia-Velasquez had

failed to have her fingerprints taken. The IJ asked Mejia-Velasquez’s counsel if that was

true, to which her counsel responded, “it appears that’s accurate.” Neither party’s attorney

nor anyone else mentioned the missing ASC notice. The Government then moved to

pretermit Mejia-Velasquez’s application for relief based on her failure to have her

fingerprints taken. The IJ granted the motion without first allowing Mejia-Velasquez or

her counsel an opportunity to respond. The IJ subsequently asked the Government and

Mejia-Velasquez’s attorneys if there was “anything else before we adjourn.” They added

nothing. But the IJ did not make this inquiry until after he had already granted the

Government’s motion. The IJ ordered that Mejia-Velasquez be deported to Honduras.

       Mejia-Velasquez appealed to the Board of Immigration Appeals (“BIA”), which

affirmed the IJ’s decision and dismissed her appeal. Soon after, USCIS finally issued

Mejia-Velasquez an ASC notice. The record does not indicate why USCIS issued the

notice at this late date, approximately two years after the IJ had already pretermitted her

applications for relief.

       Mejia-Velasquez filed both a motion for reconsideration before the BIA and a

petition for review of the BIA’s decision in this court. The BIA denied her motion for

reconsideration. Mejia-Velasquez subsequently filed a petition for review of the BIA’s

denial of her motion for reconsideration in this court. In this appeal, we have consolidated

both of her petitions for review.




                                            26
                                             II.

       Mejia-Velasquez first argues that, although she failed to have her fingerprints taken,

DHS failed to fulfill its own obligation under § 1003.47 to first provide a biometrics notice

setting a date and time to do so.

       This dispute turns on the meaning of the phrase “a biometrics notice” as used in

§ 1003.47. According to Mejia-Velasquez, “a biometrics notice” refers to a tangible

document that provides applicants with a date and time to have their fingerprints taken

and/or other biometrics collected. Br. of Petitioner at 15–17. And as Mejia-Velasquez

points out, DHS ordinarily provides exactly such a document in the form of an ASC notice;

it just failed to do so here. Id. The Government disagrees that “a biometrics notice” means

a document that provides a date and time to have one’s biometrics collected; the

Government does not, however, explain what it thinks “a biometrics notice” does mean.

Br. of Respondent at 18–19. 2

                                               A.

       I begin by examining the text of the regulation at issue. Section 1003.47 states that,

“[a]t any hearing at which a respondent expresses an intention to file or files an application

for relief for which identity, law enforcement, or security investigations or examinations

are required under this section, unless DHS advises the immigration judge that such

information is unnecessary in the particular case, DHS shall notify the respondent of the



       2
         For the first time at oral argument, the Government claimed that “the notice and
instructions are one and the same.” Oral Arg. at 23:41–46. For reasons explained further
below, that contention is unpersuasive.
                                             27
need to provide biometrics and other biographical information and shall provide a

biometrics notice and instructions to the respondent for such procedures.” § 1003.47(d)

(emphasis added). Neither Mejia-Velasquez nor the Government disputes that DHS

“notif[ied] [Mejia-Velasquez] of the need to provide biometrics” and “provide[d] . . .

instructions to [her] for such procedures.” Id. But the parties disagree about whether DHS

also gave her “a biometrics notice.” Id.

       The text of § 1003.47 makes clear that, even if Mejia-Velasquez were wrong that “a

biometrics notice” must specifically refer to an ASC notice, the phrase “a biometrics

notice” nonetheless does refer to something that DHS decidedly did not give her.

       First, § 1003.47 makes clear that “a biometrics notice” must be a tangible document,

not verbal notice.    The regulation specifically refers to the biometrics notice as “a

biometrics notice.” Id. (emphasis added). And as the Supreme Court recently explained

in Niz-Chavez v. Garland, the “decision to use the indefinite article ‘a’” before the word

“notice” suggests that the notice must be “a discrete, countable thing.” 141 S. Ct. 1474,

1481 (2021). The requirement to provide “a biometrics notice” thus could not have been

fulfilled by any verbal notice.

       Second, § 1003.47 makes clear that DHS must provide an applicant with that

tangible document. The regulation specifically states that “DHS . . . shall provide a

biometrics notice . . . to the respondent.” § 1003.47(d) (emphasis added). IJs work for the

Department of Justice (“DOJ”), not DHS. 8 C.F.R. § 1003.10(a); 8 C.F.R. § 1003.0(a).

The requirement to provide “a biometrics notice” thus could not have been fulfilled by the



                                            28
generic form document that the IJ handed Mejia-Velasquez (or by anything else that the IJ

did or said).

       Third, § 1003.47 makes clear that “a biometrics notice” must be something different

than USCIS’s instructions on how to have one’s biometrics collected. The regulation states

that DHS “shall provide a biometrics notice and instructions.” § 1003.47(d) (emphasis

added). USCIS has apparently attempted to comply with the regulation’s requirement to

“provide . . . instructions” by publishing the instructions discussed in Section I.A — the

ones that USCIS specifically labels as “Instructions . . . for Providing Biometric[s],” which

direct applicants to mail certain documents to its Nebraska Service Center. But under the

regulation’s own terms, those instructions cannot fulfill the separate and additional

requirement to “provide a biometrics notice.” Id. Treating “a biometrics notice” and

“instructions” as one and the same would render the use of separate terms superfluous.

And of course, “we cannot adopt a reading of [a regulation] that renders part of [it]

superfluous over one that gives effect to its ‘every clause and word.’” United States v.

Simms, 914 F.3d 229, 241 (4th Cir. 2019) (en banc) (quoting United States v. Menasche,

348 U.S. 528, 538–39 (1955)).

       Fourth, § 1003.47 makes clear that “a biometrics notice” must do something

different than merely provide general notice of the requirement to have one’s biometrics

collected. The regulation states that “DHS shall notify the respondent of the need to

provide biometrics . . . and shall provide a biometrics notice.” § 1003.47(d) (emphasis

added). If I were to interpret the dictate to “provide a biometrics notice” as solely



                                             29
reiterating the dictate to “notify the respondent of the need to provide biometrics,” I would

again improperly render part of the regulation superfluous.

                                              B.

       Considering the above points collectively, I know that “a biometrics notice” must

be: (1) a tangible document; (2) that DHS provides applicants for relief from removal; (3)

that differs from USCIS’s instructions on how to have one’s biometrics collected; and (4)

that does something other than simply provide general notice of the requirement to provide

biometrics. 3 Neither party suggests that DHS provided Mejia-Velasquez with such a

document. On that basis alone, I would grant the petition for review.

       The majority does not disagree that “a biometrics notice” must be “a tangible,

written notice.” Op. at 11–12. Nor does the majority appear to disagree that DHS did not

provide Mejia-Velasquez with such a document. But it nevertheless denies her petition,

asserting that, even if DHS failed to comply with its notice obligations under § 1003.47,

the generic form document that the IJ gave Mejia-Velasquez “constituted substantial

compliance with the regulation.” Op. at 14; see also id. at 4, 15–16.

       The majority cites no statute, regulation, or case law explaining why DHS may be

excused from fulfilling its notice obligations solely because an IJ decided to provide some

notice on his own accord. The parties cite none and I am aware of none. The regulation



       3
         In holding that DHS fulfilled its obligations under § 1003.47, the BIA and IJ relied
on the BIA’s contrary interpretation of that regulation in Matter of D-M-C-P-, 26 I. & N.
Dec. 644 (BIA 2015). For the reasons stated by the majority, I would not defer to the BIA’s
interpretation of § 1003.47 in Matter of D-M-C-P-.

                                             30
imposes notice obligations on DHS specifically. That should have ended our inquiry. We

cannot simply transfer the obligations of one agency to another. As judges, “[w]e are no

more entitled to denigrate [a] modest [regulatory] promise as some empty formality than

we might dismiss as pointless the rules and statutes governing the contents of civil

complaints or criminal indictments.” Niz-Chavez, 141 S. Ct. at 1485.

                                                C.

       As explained above, the text of § 1003.47 makes clear that DHS must do something

that it failed to do here: provide a tangible document that differs from USCIS’s instructions

on how to have one’s biometrics collected and does not merely provide general notice of

the requirement to provide biometrics. The text alone, however, does not necessarily

dictate what that document should say or do. But when I expand my analysis to consider

not only the text but also the regulatory history of § 1003.47, it becomes clear that Mejia-

Velasquez is correct: “a biometrics notice” must mean a document that provides a date

and time to have one’s biometrics collected.

       When promulgating § 1003.47 in 2005, the DOJ explained in the published notice

of the then-interim regulation that, “[u]pon the applicant’s filing of an application for relief

with the immigration court or USCIS’s referral of the application to an immigration judge,

unless DHS informs the immigration judge that new biometrics are not required, DHS will

provide the alien with a standard biometrics appointment notice prepared by an appropriate

DHS office.” Background and Security Investigations in Proceedings Before Immigration

Judges and the Board of Immigration Appeals, 70 Fed. Reg. 4743-01, 4746 (Jan. 31, 2005)



                                              31
(emphasis added). 4    In outlining that requirement to provide a “standard biometrics

appointment notice,” the DOJ’s published notice closely mirrors the language of § 1003.47

itself. Compare id., with § 1003.47(d) (“At any hearing at which a respondent expresses

an intention to file or files an application for relief[,] . . . unless DHS advises the

immigration judge that such information is unnecessary in the particular case, DHS . . .

shall provide a biometrics notice . . . to the respondent. . . .”). The DOJ’s published notice

then further explains that USCIS would need to “develop scheduling procedures and

standardized appointment notices” to comply with that requirement. 70 Fed Reg. at 4746.

       The DOJ’s published notice’s mirroring of the language in § 1003.47 suggests that

a “biometrics notice” is a “standard biometrics appointment notice.” The DOJ’s published

notice also indicates what that “standard biometrics appointment notice” must do: offer an

appointment for a date and time to have one’s biometrics collected. That is the only

possible conclusion to be drawn from the related requirement, appearing in the very next

sentence of the DOJ notice, that USCIS “develop scheduling procedures and standardized

appointment notices” to comply with that requirement. Id.

       In fact, contrary to the position that the Government has taken in this litigation,

DHS’s own general practice suggests that even it agrees it must offer applicants a date and



       4
         Noting that the relevant language in the DOJ’s published notice is found in that
notice’s preamble, the majority declines to rely on this language, asserting that, “to the
extent there is a conflict between the preamble and the regulation, the regulation must
control.” Op. at 16. But there is no conflict between the DOJ’s published notice and
§ 1003.47; the DOJ’s published notice merely informs our understanding of the
regulation’s terms.

                                             32
time to have their biometrics collected. According to the USCIS instructions discussed in

Section I.A, applicants for relief from removal will receive an ASC notice that “provide[s]

instructions . . . to appear for an appointment at a nearby ASC for collection of biometrics.”

If that language left any doubt that ASC notices provide a date and time to have one’s

biometrics collected, such doubt is dispelled by looking at the ASC notice that Mejia-

Velasquez herself eventually received long after the IJ had pretermitted her applications —

it provides a specific date and time to have her biometrics collected. 5

       Moreover, and also contrary to the position that the Government has taken in this

litigation, there is evidence that DHS generally views this practice of providing ASC

notices as an effort to comply with the requirement to provide a biometrics notice. As

Mejia-Velasquez points out, USCIS often treats “biometrics notice,” “ASC notice,” and

related phrases as interchangeable. On a USCIS web page titled Preparing for Your

Biometric Services Appointment, USCIS interchangeably refers to the notice that

applicants must bring to their biometrics appointment as both an “ASC appointment



       5
          The majority asserts that my interpretation of the phrase “a biometrics notice”
“makes no sense” and is “a logical impossibility.” Op. at 14–15. Not so. According to
the majority, because USCIS currently instructs applicants to first mail certain documents
to its Nebraska Service Center before they can receive a date and time for their biometrics
appointment, DHS could not be expected to provide those instructions and a notice with a
date and time for an appointment at the same hearing. Id. What the majority ignores is
that, although § 1003.47 requires DHS to provide biometrics instructions, nothing in the
regulation’s text or history suggests that those instructions must outline a specific
procedure in which applicants must first mail multiple documents to Nebraska. That may
be USCIS’s preferred method for collecting biometrics. But the question before us is
whether the regulation “tolerates the government’s preferred practice.” Niz-Chavez, 141
S. Ct. at 1478.

                                             33
notice” and a “biometrics appointment notice[].” Preparing for Your Biometric Services

Appointment,         U.S.        CITIZENSHIP         &         IMMIGRATION         SERVS.,

https://www.uscis.gov/forms/filing-guidance/preparing-for-your-biometric-services-

appointment. And in a public agenda for a 2017 quarterly stakeholder meeting, USCIS

stated that its Asylum Division will “issue biometric notices for date/time specific

appointments for all cases.” USCIS Asylum Division Quarterly Stakeholder Meeting, U.S.

CITIZENSHIP      &     IMMIGRATION         SERVS.      at    4     (Aug.     11,    2017),

https://www.uscis.gov/sites/default/files/document/outreach-

engagements/PED_AsylumDivisionQuarterlyStakeholderMeeting08112017_QA.pdf

(emphasis added).

       As a general practice, DHS thus usually does attempt to comply with the

requirement to provide a biometrics notice by issuing ASC notices. But for whatever

reason, it failed to do so here. This failure is no small matter. According to USCIS’s own

instructions, applicants must bring their ASC notice with them to their biometrics

appointment. Without an ASC notice, USCIS will not allow an applicant to have her

biometrics collected. And with that in mind, it becomes even more difficult to see how the

generic form document that the IJ (not DHS) gave Mejia-Velasquez “substantially

complied” with DHS’s obligation to provide a biometrics notice. Op. at 4, 15, 16. When

the time comes for an applicant to have her biometrics collected, a generic form document

provided by an IJ is worth little more than the paper it was printed on.




                                             34
                                             III.

       I next address Mejia-Velasquez’s claim about the good cause doctrine. 6 On this

claim, Mejia-Velasquez makes three related arguments: (1) that § 1003.47 requires IJs to

inform an applicant of her right to show good cause; (2) that § 1003.47 requires IJs to allow

an applicant the opportunity to show good cause; and (3) that the IJ failed to do either in

her case. Br. of Petitioner at 28–31. I believe we need not decide whether § 1003.47

requires IJs to inform an applicant of her right to show good cause. That is so because

§ 1003.47 does require IJs to give applicants the opportunity to show good cause, which

the IJ failed to do here.

       Section 1003.47 states that an IJ may dismiss an application for relief due to the

applicant’s failure to have fingerprints taken “unless the applicant demonstrates that such

failure was the result of good cause.” § 1003.47(c), (d) (emphasis added). The applicant

bears the burden of showing good cause. But if an IJ grants the Government’s motion to

pretermit an applicant’s applications for relief without first allowing her even the briefest




       6
         The Government argues that Mejia-Velasquez failed to exhaust this claim because
she did not raise it in her appeal to the BIA. Br. of Respondent at 20-21. That argument
fails. Although the Government does not say so explicitly, it may be basing its exhaustion
argument on the fact that Mejia-Velasquez only raised this claim in her notice of appeal to
the BIA and not her brief for that appeal. But that is because there was no brief (her counsel
failed to timely submit one). And we have previously held that, where a petitioner fails to
raise an issue “in his brief to the BIA” but “did raise the issue in his Notice of Appeal and
the BIA went on to address it,” we have jurisdiction to review the issue. Lizama v. Holder,
629 F.3d 440, 448–49 (4th Cir. 2011).
                                             35
opportunity to respond, the IJ will have necessarily prevented the applicant from attempting

to make such a showing. 7

       Here, the IJ failed to give Mejia-Velasquez an opportunity to show good cause.

Upon learning that she had failed to have her fingerprints taken, the IJ asked the DHS

attorney if the attorney had “a motion for the Court”; the DHS attorney responded, “Yes,

we move to — pretermit.” Because DHS made this motion for the first time at the hearing,

Mejia-Velasquez had no opportunity to submit a prior written response. Yet without first

allowing either Mejia-Velasquez or her counsel an opportunity to respond verbally, the IJ

immediately stated that he would “grant the Government’s motion.” To try to make a

showing of good cause, Mejia-Velasquez or her counsel would have had to yell over the IJ

in the middle of his pronouncement, a disturbance that the IJ surely would not have

welcomed.

       I cannot agree with the majority that the IJ gave Mejia-Velasquez an opportunity to

show good cause when he subsequently asked both her counsel and the DHS attorney if

there was “anything else before we adjourn.” The IJ did not raise that question until after

he had already granted the Government’s motion; any response by Mejia-Velasquez or her

counsel would have been a request for reconsideration. Moreover, the IJ directed this



       7
         The majority asserts that because § 1003.47 “does not establish any procedure for
inviting the applicant” to show good cause, it must be that applicants need not be afforded
even the briefest opportunity to make that showing. Op. at 19 (emphasis added). To be
sure, the regulation outlines no specific procedure. But the regulation need not create a
specific procedure for me to know that, when a judge denies a party any opportunity to
make a showing outlined in a regulation, the judge has effectively nullified the party’s right
to make that showing. Nothing about that proposition is “novel.” Id.
                                             36
question to both Mejia-Velasquez’s counsel and the DHS attorney, indicating that he was

asking whether there were other matters to discuss rather than offering an opportunity to

revisit the merits of a motion he had already granted. 8

                                             IV.

        Under the current immigration statutes, DHS has good reason to require applicants

for relief from removal to submit fingerprints and other biometrics. But before DHS does

so, it must first comply with specified notice obligations. Where, as here, DHS fails to do

so, I would not fault the applicant. As the Supreme Court explained in Niz-Chavez, “[i]f

men must turn square corners when they deal with the government, it cannot be too much

to expect the government to turn square corners when it deals with them.” 141 S. Ct. at

1486.

        I respectfully dissent.




        Because I would grant Mejia-Velasquez’s petition on the above grounds, I would
        8

not reach her other claims, except that I would hold that the BIA abused its discretion in
denying her motion for reconsideration by continuing to rely on the above legal errors.
                                             37